Title: To George Washington from William Livingston, 18 June 1777
From: Livingston, William
To: Washington, George



Sir
Morris Town 18 June 1777.

I take the Liberty to inclose you a Discharge from Capt. Wetherby to one Sharp a Soldier in the Service of the united States; and Sharp’s Affidavit of his having paid the Capt. 100 Dollars to obtain it. I cannot learn with any certainty to whose Battalion, Wetherby belongs, but am told that he belongs to Collo. Forman’s. If he was an officer in one of the Regiments raised by this State, I should agreable to a Resolution of Congress of the 14 of April last, have spared your Excellency the Trouble of ordering an Inquiry in the Matter. I am with great Respect your Excellency’s most humble Servt

Wil: Livingston

